Citation Nr: 1618946	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for non-obstructive coronary artery disease (a heart disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a heart disability and assigned an initial disability rating of 10 percent.  The Veteran has expressed disagreement with the initial disability rating assigned. 

In November 2015, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In March 2016, the Veteran filed a motion to correct the hearing transcript.  In April 2016, the undersigned granted in part and denied in part the Veteran's motion.  The approved corrections to the hearing transcript were made part of the record to reflect clarifications in the Veteran's testimony.  Regarding the non-approved corrections, while the hearing transcript was not amended to reflect these corrections, the Veteran's statements were considered in light of the entire record in connection with adjudication of this appeal. 

In May 2012, the Veteran initiated an appeal regarding entitlement to an increased disability rating for an anxiety disorder.  However, following the July 2013 Statement of the Case, the Veteran did not perfect an appeal with respect to this issue.  Therefore, this issue is not in appellate status, and is not before the Board. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased disability rating for a heart disability.  See 38 C.F.R. § 19.9.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).
 
VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  In this regard, following the November 2015 Board hearing, the Veteran submitted a portion of a June 2015 VA cardiology treatment record.  The claims file only includes VA treatment records through December 2014, and therefore, does not include the entire June 2015 VA treatment record.  Accordingly, a remand is needed to obtain all outstanding VA treatment records to ensure a complete record upon which to adjudicate the Veteran's claim.  See 38 C.F.R. § 3.159(c); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002).  

VA's duty to assist also includes making reasonable attempts to obtain relevant records not in the custody of a Federal department or agency, including records held by private medical providers.  See 38 C.F.R. § 3.159(c)(1); see also Ivey, 2 Vet. App. at 323.  In this regard, in January 2016, the Veteran submitted a VA Form 21-0960A-4 (Heart Conditions Disability Benefits Questionnaire) completed by his private physician, Dr. R.S.  In this form, the Dr. R.S. indicated that diagnostic testing was performed on the Veteran in October and December 2015.  Also of record is a September 2014 statement from Dr. R.S. indicating that he is the Veteran's treating cardiologist.  Treatment records and diagnostic study reports from Dr. R.S. are relevant to the Veteran's claim, however, these records have not been associated with the claims file, and there is no indication that these records have been requested.  Therefore, a remand is needed to attempt to obtain private medical records from Dr. R.S. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request the appropriate release(s) to obtain all records from Dr. R.S. and any other additional pertinent private medical records not already identified, relating to the treatment of the Veteran's heart disability. 

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.

2. Obtain and associate with the claims file all outstanding VA treatment records, to specifically include all VA cardiology treatment records dated from December 2014 to the present. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




